Exhibit No. 10

SUPERIOR COURT OF THE STATE OF CALIFORNIA

FOR THE COUNTY OF LOS ANGELES

    ERIK B. STANFORD, an individual, and
PATRICIA KOZMINSKI, an individual,
on behalf of all others similarly situated,
 
                     Plaintiffs,
 
     v.
 
UNITED RETAIL INCORPORATED, a
Delaware corporation,dba UNITED
RETAIL INCORPORATED OF
DELAWARE, and DOES 1 through 100,
inclusive
 
                    Defendants. CASE NO. BC294282
 
Assigned to the
Honorable Anthony J. Mohr
 
[Original Complaint Filed:  April 21, 2003]
 
STIPULATION AND SETTLEMENT
AGREEMENT OF CLASS ACTION
CLAIMS

--------------------------------------------------------------------------------


STIPULATION AND SETTLEMENT AGREEMENT
OF CLASS ACTION CLAIMS

I.     This Stipulation and Settlement Agreement of Class Action Claims
(“Settlement,” “Stipulation,” or “Agreement”) is made by Erik Stanford and
Patricia Kozminski (“Named Plaintiffs”) on behalf of themselves and each of the
other “Plaintiffs” as defined herein, on the one hand, and the defendant United
Retail Incorporated (“United Retail”), on the other hand, in the action pending
in the Superior Court of California, County of Los Angeles (“Superior Court”),
Case No. BC 294282 (“Class Action” or “Action”), and subject to the approval of
the Superior Court. The Class Members (“Class Members” or “Class”) consist of
all Plaintiffs who do not properly elect to exclude themselves from the terms of
this Agreement. The Settlement Class Members consist of all Class Members who
submit a Claim Form/FLSA Consent Form that is approved for payment under the
terms of this Stipulation.

II.     Class Certification. Solely for purposes of this Settlement, the Class
Members and United Retail (hereinafter collectively referred to as the
“Parties”) stipulate and agree to define three settlement classes as follows:

1.     all Store Managers employed by United Retail in California at any time
between April 21, 1999 through January 31, 2005, for the claims of overtime,
meal periods and bonuses (“Class No. 1”);

2.     all Co-Managers employed by United Retail in California at any time
between April 21, 1999 through January 31, 2004, for the bonuses claim (“Class
No. 2”); and

3.     all full time employees employed by United Retail in California at any
time between April 21, 1999 and December 31, 2004 for vacation claims and the
personal day (also known as PTO) claims (“Class No. 3”).

The Parties stipulate and agree to the certification of the Class Action for
purposes of this Settlement only. Should for whatever reason the Settlement not
become final, the fact that the Parties were willing to stipulate to class
certification as part of the Settlement shall have no bearing on, and shall not
be admissible in connection with, the issue of whether a class should be
certified in a non-settlement context in this Action and shall have no bearing
on, and shall not be admissible in connection with, the issue of whether a class
should be certified in any other lawsuit. United Retail expressly reserves its
right to oppose class certification should this Settlement not become final.

III.     Procedural History. The Action was originally filed by Erik Stanford in
the Superior Court of the State of California for the County of Los Angeles on
April 21, 2003. Plaintiff Kozminski joined the action upon the filing of a First
Amended Complaint on February 4, 2004.

Named Plaintiffs have prepared and attached hereto as Exhibit 5 a Second Amended
Complaint asserting federal claims and redefining the vacation claims. The
Second Amended Complaint will be deemed filed on the date of entry of the
Preliminary Approval Order (as defined below).

IV.     Investigation in the Class Action. The Parties have conducted
significant investigation of the facts and law during the prosecution of this
Action. Such discovery and investigations have included: the exchange of
information pursuant to discovery; the review of over 65,000 pages of United
Retail records; depositions of representatives of United Retail; surveys of
putative Class Members; numerous meetings and conferences between
representatives of the Parties; and interviews of numerous potential witnesses.
Counsel for the Parties have further investigated the applicable law regarding
the alleged claims of Plaintiffs and potential defenses thereto, and the damages
claimed by Plaintiffs. In pertinent part, the investigation has yielded the
following. The Action generally alleges that United Retail: (1) failed to pay
the Store Managers overtime and failed to provide them unpaid meal periods; (2)
improperly deducted certain amounts from bonuses for Store Managers and
Co-Managers; and (3) failed to pay or carry forward accrued vacation and
personal time off (“PTO”). Plaintiffs are demanding various amounts for wages,
penalties, interest, attorneys’ fees, and other damages.  United Retail contends
that the Store Managers are exempt from California state overtime requirements
and California state meal period requirements by virtue of one or more
exemptions recognized under California law. The Parties disagree on the number
of hours actually worked by the Plaintiffs and on whether Plaintiffs were
permitted to take meal periods. United Retail also disputes the legal and
factual basis for the other claims for bonuses and vacation/PTO and contends
that class recovery is inappropriate for any of the claims. After investigation,
counsel for Plaintiffs (“Plaintiffs’ Counsel”) have concluded that there is a
significant risk that some of the Plaintiffs may have been, for at least some
part of the Class Period, exempt from overtime requirements under California
state law, but they do not believe all of the Plaintiffs were for the entire
Class Period exempt from overtime requirements under California state law.
Likewise, United Retail has concluded that there is a significant risk that some
of the Plaintiffs may have been, for at least some part of the Class Period,
improperly classified as exempt from overtime requirements under California
state law, but it does not believe all of the Plaintiffs were for the entire
Class Period improperly classified as exempt from overtime requirements under
California state law.

Plaintiffs’ Counsel investigated the claim that California Co-Managers did not
receive the meal-periods to which they are entitled and now believe that the
claim does not have any factual basis. The claim of the Co-Managers for meal
period violations is being dismissed with prejudice by this Stipulation.

V.     Benefits of Settlement to Class Members. Named Plaintiffs recognize the
expense and length of continued proceedings necessary to continue the litigation
against United Retail through trial and through any possible appeals. Named
Plaintiffs have also taken into account the uncertainty and risk of the outcome
of further litigation, and the difficulties and delays inherent in such
litigation. Named Plaintiffs are also aware of the burdens of proof necessary to
establish class certification and liability for the claims asserted in the
Action (the “Claims” or “Class Action Claims”), United Retail’s defenses
thereto, and the difficulties in establishing damages for the Plaintiffs. Named
Plaintiffs have also taken into account the extensive settlement negotiations
conducted. The negotiations included full days of mediation and direct
negotiations between the Parties and ended in a settlement on December 29, 2004
signed by both sides. Based on the foregoing, Named Plaintiffs have determined
that the Settlement set forth in this Agreement is a fair, adequate and
reasonable settlement, and is in the best interests of the Plaintiffs.

VI.     United Retail’s Reasons for Settlement. United Retail has concluded that
any further defense of this litigation would be protracted and expensive for the
Parties. Substantial amounts of time, energy and resources of United Retail have
been expended and, unless this Settlement is made, will continue to be devoted
to the defense of the claims asserted by Plaintiffs. United Retail has,
therefore, agreed to settle in the manner and upon the terms set forth in this
Agreement to put to rest the Claims as set forth in the Class Action.

VII.     United Retail’s Denial of Wrongdoing. United Retail has denied and
continues to deny each of the claims and contentions alleged by Plaintiffs in
the Action. United Retail has repeatedly asserted and continues to assert
defenses thereto, and has expressly denied and continues to deny any wrongdoing
or legal liability arising out of any of the facts or conduct alleged in the
Action. United Retail also has denied and continues to deny the allegations that
the Plaintiffs have suffered damage; that United Retail misclassified any of the
Plaintiffs as exempt from overtime and meal period requirements; that United
Retail failed to pay any of the Plaintiffs for all overtime to which they were
entitled; that United Retail failed to provide any of the Plaintiffs unpaid meal
periods; that United Retail improperly deducted amounts from bonuses; that
United Retail failed to pay or carry forward accrued vacation or PTO to which
they were entitled; that United Retail engaged in any unlawful, unfair or
fraudulent business practices; that United Retail engaged in any wrongful
conduct as alleged in the Action; or that the Plaintiffs were harmed by the
conduct alleged in the Action. Neither this Agreement, nor any document referred
to or contemplated herein, nor any action taken to carry out this Agreement may
be construed as, or may be used as an admission, concession or indication by or
against United Retail of any fault, wrongdoing or liability whatsoever.

VIII.     Plaintiffs’ Claims. Plaintiffs have claimed and continue to claim that
the Released Claims (as defined below) have merit and give rise to liability on
the part of United Retail. Neither this Agreement nor any documents referred to
herein, or any action taken to carry out this Agreement may be construed as or
may be used as an admission by or against the Plaintiffs or Class Counsel as to
the merits or lack thereof of the claims asserted.

NOW, THEREFORE, IT IS HEREBY STIPULATED by the Named Plaintiffs on behalf of the
Plaintiffs, on the one hand, and United Retail, on the other hand, and subject
to the approval of the Superior Court, that the Class Action is hereby being
compromised and settled pursuant to the terms and conditions set forth in this
Agreement and that upon the Effective Date (as defined below) the Class Action
shall be settled, subject to the recitals set forth hereinabove which by this
reference become an integral part of this Agreement and subject to the following
terms and conditions:

1.     Effective Date. As used in this Settlement, “Effective Date” means the
date by which this Settlement is finally approved as provided herein and the
Superior Court’s Final Judgment (“Final Judgment” or “Judgment”) becomes final.
For purposes of this paragraph, the Superior Court’s Final Judgment “becomes
final” upon the latter of: (i) the date of final affirmance on an appeal of the
Final Judgment; (ii) the expiration of the time for a petition for a writ of
certiorari to review the Final Judgment and, if certiorari be granted, the date
of final affirmance of the Final Judgment following review pursuant to that
grant; (iii) the date of final dismissal of any appeal from the Final Judgment
or the final dismissal of any proceeding on certiorari to review the Final
Judgment; or (iv) if no appeal is filed, the expiration date of the time for the
filing or noticing of any appeal from the Superior Court’s Final Judgment.

2.     Full Investigation. Named Plaintiffs have fully investigated the factual
and legal bases for the causes of action asserted in the Class Action. United
Retail has denied that it misclassified the Plaintiffs as exempt from overtime
laws or meal period requirements, failed to pay Plaintiffs for all overtime due,
failed to provide Plaintiffs with required meal periods, improperly deducted
amounts from bonuses or failed to pay or carry forward accrued vacation or PTO.
As a result of their investigation, Named Plaintiffs continue to believe that
United Retail misclassified at least some of the Store Managers, unlawfully
failed to pay overtime to those Store Managers, failed to pay or carry forward
vacation and PTO and improperly deducted amounts from bonuses. Given the
disagreement between the Parties as to the viability of the claims raised by the
Plaintiffs in the Class Action Claims, the Parties believe the Settlement
provided for herein is a fair, adequate and reasonable settlement.

3.     (a) Release As To All Class Members. As of the Effective Date, the Class
Members, including the Named Plaintiffs, release United Retail Incorporated and
each of its past or present officers, directors, shareholders, employees,
agents, principals, representatives, accountants, auditors, consultants,
insurers and reinsurers, and its and their respective successors and
predecessors in interest, subsidiaries, affiliates, parent companies and
attorneys and all of their respective officers, directors, employees,
administrators, fiduciaries, trustees and agents (the “Released Parties”), from
the “Released Claims.” For purposes of this Agreement, the “Released Claims” are
defined as:

      all claims, demands, rights, liabilities, and causes of action of every
nature and description whatsoever,       known or unknown, asserted or that
might have been asserted,       whether in tort, contract, or for violation of
any state or federal constitution, statute, rule or regulation, including state
wage and hour laws and the federal Employee Retirement Income Security Act,    
  whether for economic damages, accrued vacation time, accrued PTO, non-economic
damages, restitution, penalties or liquidated damages,       arising out of,
relating to, or in connection with:

(1)     any and all facts, transactions, events, policies, occurrences, acts,
disclosures, statements, omissions or failures to act, which are or could be the
basis of claims that United Retail did not comply with all state and federal
wage and hour laws related to any claims: (a) that United Retail did not pay the
Store Managers all amounts due for work that was performed by the Store Managers
for United Retail; (b) that United Retail failed to provide unpaid meal periods;
(c) that United Retail improperly deducted amounts from bonuses for Store
Managers and Co-Managers; (d) that United Retail failed to pay or carry forward
all accrued and unused vacation and PTO; (e) that United Retail failed to
contribute amounts to the United Retail Group, Inc. Retirement Savings Plan
based on the amounts claimed in this Class Action for hours worked, overtime,
vacation, PTO, meal periods and deductions from bonuses; or (f) that United
Retail owes wages, penalties, interest, attorneys’ fees or other damages of any
kind based on a failure to comply with any state wage and hour laws related to
the foregoing, at any times on or before the last day of the Class Period
(whether based on California state wage and hour law, contract, or otherwise)
including, but not limited to, penalties based upon Labor Code Sections 201,
202, 203, 204, 210, 226.7, 558, 1199, and 2699; and/or

(2)     the causes of action asserted in the Class Action, including any and all
claims for alleged failure to pay overtime, for alleged failure to provide
unpaid meal periods, for improper deductions from bonuses, for alleged failure
to pay or carry forward vacation and PTO, and, as related to the foregoing, for
alleged unlawful, unfair and/or fraudulent business practices under California
Business and Professions Code § 17200, et seq. For the avoidance of doubt, the
Class Members shall not be entitled to carry forward any vacation time or PTO
that shall have accrued prior to January 1, 2004.

The claims that the Co-Managers were not provided with proper meal periods is
being dismissed with prejudice.

The Released Claims include any unknown claims that arise out of or relate to
violations by United Retail of state or federal wage and hour law that are
described above and that the Class Members do not know or suspect to exist in
their favor at the time of the release, which, if known by them, might have
affected their settlement with, and release of, the Released Parties or might
have affected their decision not to object to this Settlement. With respect to
the Released Claims, the Class Members stipulate and agree that, upon the
Effective Date, the Class Members shall be deemed to have, and by operation of
the Final Judgment shall have, expressly waived and relinquished, to the fullest
extent permitted by law, the provisions, rights and benefits of Section 1542 of
the California Civil Code, or any other similar provision under federal or state
law, which Section provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

The Class Members may hereafter discover facts in addition to or different from
those they now know or believe to be true with respect to the subject matter of
the Released Claims, but upon the Effective Date, shall be deemed to have, and
by operation of the Final Judgment shall have, fully, finally, and forever
settled and released any and all of the Released Claims, whether known or
unknown, suspected or unsuspected, contingent or non-contingent, which now
exist, or heretofore have existed, upon any theory of law or equity now existing
or coming into existence in the future, including, but not limited to, conduct
that is negligent, intentional, with or without malice, or a breach of any duty,
law or rule, without regard to the subsequent discovery or existence of such
different or additional facts.

The Class Members agree not to sue or otherwise make a claim against any of the
Released Parties that is in any way related to the Released Claims.

(b)     Release As to Settlement Class Members. As of the Effective Date, all
Settlement Class Members, including the Named Plaintiffs, release the Released
Parties from any claims based on federal wage and hour laws, in addition to
releasing the Released Parties from the Released Claims as outlined above in
subsection (a).

4.     General Release By Named Plaintiffs Only.

In addition to the release made by the Class Members set forth in Paragraph 3
hereof, the Named Plaintiffs, as of the Effective Date, make the additional
following general release of all claims, known or unknown.

The Named Plaintiffs release the Released Parties from all claims, demands,
rights, liabilities and causes of action of every nature and description
whatsoever, known or unknown, asserted or that might have been asserted, whether
in tort, contract, or for violation of any state or federal statute, rule or
regulation arising out of, relating to, or in connection with any act or
omission by or on the part of any of the Released Parties committed or omitted
prior to the execution hereof. (The release set forth in this Paragraph 4 shall
be referred to hereinafter as the “General Release”).

The General Release includes any unknown claims the Named Plaintiffs do not know
or suspect to exist in their favor at the time of the General Release, which, if
known by them, might have affected their settlement with, and release of, the
Released Parties by the Named Plaintiffs or might have affected their decision
not to object to this Settlement or the General Release.

With respect to the General Release, the Named Plaintiffs stipulate and agree
that, upon the Effective Date, the Named Plaintiffs shall be deemed to have, and
by operation of the Final Judgment shall have, expressly waived and
relinquished, to the fullest extent permitted by law, the provisions, rights and
benefits of Section 1542 of the California Civil Code, or any other similar
provision under federal or state law, which provides:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

The Named Plaintiffs may hereafter discover facts in addition to or different
from those he/she now knows or believes to be true with respect to the subject
matter of the General Release, but the Named Plaintiffs upon the Effective Date,
shall be deemed to have, and by operation of the Final Judgment shall have,
fully, finally, and forever settled and released any and all of the claims
released pursuant to the General Release whether known or unknown, suspected or
unsuspected, contingent or non-contingent, which now exist, or heretofore have
existed upon any theory of law or equity now existing or coming into existence
in the future, including, but not limited to, conduct that is negligent,
intentional, with or without malice, or a breach of any duty, law or rule,
without regard to the subsequent discovery or existence of such different or
additional facts.

5.     Settlement Fund. The term “Settlement Fund” shall refer to the funds that
United Retail will distribute in accordance with Paragraph 6 below. The amount
of the Settlement Fund depends on the number of valid and timely claims
submitted by the Class Members.

6.     Allocation of Settlement Fund. The Settlement Fund has a maximum
potential value of $2,212,250 (which includes any interest). The Settlement Fund
shall be allocated among these elements: (a) the total payments to the
Plaintiffs of the Gross Settlement Amounts less deductions as explained in
paragraph 7 below (the potential total Gross Settlement Amounts equal $1,604,187
and shall collectively be referred to as the “Payout Fund”); (b) an Enhancement
(as hereinafter defined) to the Named Plaintiffs (in the amount of $10,000
each); (c) the Fees Award (as hereinafter defined) to Class Counsel (in the
amount of $553,063 for fees and $10,000 for costs) and (d) the costs of
administration (estimated at $25,000). The Payout Fund is divided as follows:

 A. Class No. 1: Class No. 1 consists of all Store Managers employed by United
    Retail in California at any time between April 21, 1999 through January 31,
    2005, for the claims of overtime, meal periods and bonuses. The amount of
    the Settlement Fund allocated for these claims is $1,359,090;
 B. Class No. 2: Class No. 2 consists of all Co-Managers employed by United
    Retail in California at any time between April 21, 1999 through January 31,
    2004, for bonuses claims. The amount of the Settlement Fund allocated for
    these claims is $5,801; and
 C. Class No. 3: Class No. 3 consists of all full time employees employed by
    United Retail in California at any time between April 21, 1999 through
    December 31, 2004, for the claim of vacation pay and PTO. The amount of the
    Settlement Fund allocated to these claims is $239,296.

7.     Plan of Allocation for Payment to Settlement Class Members. In accordance
with Paragraph 9 below, United Retail shall pay the Settlement Awards (as
hereinafter defined) to the Settlement Class Members in accordance with the
following eligibility and settlement formula requirements:

 A. Excluded from becoming Settlement Class Members are those Plaintiffs who
    submit valid and timely requests for exclusion pursuant to the terms and
    procedures of the Notice of Pendency and Settlement of Class Action;
    Settlement Hearing; and Claim, Consent, and Exclusion Procedures (attached
    as Exhibit 1 hereto).
 B. All Class Members entitled to participate in the Payout Fund will be
    eligible to submit a claim for a "Settlement Award" (as defined below). If a
    Class Member entitled to participate in the Payout Fund submits a timely and
    properly completed Claim Form/FLSA Consent Form (attached as Exhibit 2
    hereto), then the Class Member will be a "Settlement Class Member." United
    Retail will pay Settlement Awards to Settlement Class Members.
 C. Settlement Class Members for Class No. 1 will be paid a prorated portion of
    the amount allocated to overtime, meal period and bonus claims combined for
    each full workweek (at least five full days worked) they worked as a Store
    Manager between April 24, 1999 and January 15, 2005. The Settlement Class
    Member's Gross Settlement Amount for overtime, meal period, and bonus claims
    combined will be calculated by multiplying $80.72 by each full work week for
    the overtime and meal break claim, plus a prorated portion of the amount of
    $64,818 for the bonus claim, based on the amounts, if any, withheld from
    their respective bonuses as reflected in United Retail's payroll records.
 D. Settlement Class Members for Class No. 2 (Co-Managers bonus claims) will be
    paid a prorated portion of the amount of $5,801 that is allocated to their
    bonus claims based on the amounts, if any, withheld from their respective
    bonuses as reflected in United Retail's payroll records, which shall be
    conclusive.
 E. Settlement Class Members for Class No. 3 (vacation and PTO) will be paid a
    prorated portion of the amount allocated to vacation and PTO claims combined
    based on (i) the hours of vacation and PTO time between April 24, 1999 and
    December 31, 2004 to which they were entitled calculated in accordance with
    the legal theories asserted in the action, less (ii) the hours of vacation
    and PTO time for which they received pay as reflected in United Retail's
    payroll records, which shall be conclusive. The Settlement Class Member's
    Gross Settlement Amount for vacation and PTO pay combined will be calculated
    by multiplying $6.369 by each full hour of accrued vacation and PTO time to
    which Plaintiffs claim that he or she was entitled but which was not paid
    (37,568 hours unpaid).
 F. The parties agree that each Class Member's Gross Settlement Amount is
    allocated 55% to wages and 45% to interest. For the portion of the
    Settlement Amount allocated to wages, payroll deductions will be made for
    state and federal withholding taxes and any other applicable payroll
    deductions provided, however, no deduction shall be made for contributions
    by participants to the United Retail Group, Inc. Retirement Savings Plan
    ("RSP") and no matching contribution to the RSP by United Retail shall be
    made with respect to such omitted contributions by participants.

8.    Fees Award and Enhancement to Named Plaintiff

 A. Harris & Kaufman ("Plaintiffs' Counsel" or "Class Counsel") shall be
    entitled to an award of attorneys' fees and costs ("Fees Award") of $553,063
    for attorneys' fees and $10,000 for costs, for a total of $563,063. Except
    as provided in this paragraph, Plaintiffs' Counsel shall not be permitted to
    petition the Court for, or accept, any additional payments for fees, costs
    or interest and the Fees Award shall be for all claims for attorneys' fees
    and costs past, present and future incurred in the Action. United Retail
    will bear the costs of administration. Such costs are estimated to be
    approximately $25,000 (Twenty-Five Thousand Dollars).
 B. United Retail's payment of the Fees Award to Plaintiffs' Counsel shall
    constitute full satisfaction of the obligation to pay any amounts to any
    person, attorney or law firm for attorneys' fees, expenses or costs in the
    Action incurred by any attorney on behalf of the Named Plaintiffs and the
    Class, and shall relieve United Retail, the Claims Administrator, the
    Settlement Fund, and United Retail's Counsel of any other claims or
    liability to any other attorney or law firm for any attorneys' fees,
    expenses and/or costs to which any of them may claim to be entitled on
    behalf of the Named Plaintiffs and/or the Class.
 C. Class Counsel may apply for an Enhancement to Named Plaintiffs in an amount
    not to exceed $10,000 each to be paid by the Plaintiffs to the Named
    Plaintiffs for their time and effort spent pursuing the Action. The
    Enhancement shall be paid out of and deducted from the Settlement Fund, and
    for administrative purposes shall be paid in the form of a check from United
    Retail or the Claims Administrator. United Retail and the Plaintiffs agree
    not to oppose such an application, so long as it is consistent with the
    provisions of this Agreement. The Named Plaintiffs shall receive a
    Settlement Award from United Retail in addition to the Enhancement from the
    Plaintiffs. The Named Plaintiffs' Enhancement will not be taxed as wages.
    The Named Plaintiffs will receive a 1099 form in connection with the
    Enhancement.

9.     Payment Schedule. The Settlement Awards, Fees Award and Enhancement to
the named Plaintiffs shall be paid in accordance with the following schedule:

 A. The Fees Award and Enhancement to the Named Plaintiffs shall be paid by the
    later of June 1, 2005 or seven days after the Effective Date;
 B. 45% of each Settlement Class Member's Settlement Awards (up to $721,884.15
    in the aggregate) shall be paid to the Settlement Class Members by the later
    of June 1, 2005 or seven days after the Effective Date; and
 C. The remaining 55% of each Settlement Class Member's Settlement Awards (up to
    $882,302.85 in the aggregate) shall be mailed to the Settlement Class
    Members no later than April 28, 2006. This percentage includes any claim for
    interest on the Settlement Awards through April 28, 2006.

10.     Responsibilities of United Retail. United Retail shall:

 A. Pay the Claims Administrator for costs and expenses of administering this
    Settlement after the Claims Administrator has submitted bills to United
    Retail and those bills have been approved by United Retail and approval for
    which bills shall not be unreasonably withheld;
 B. Provide the Claims Administrator with the names, social security numbers and
    most current mailing address information it has for the Class Members,
    within 10 days after entry of the Preliminary Approval Order;
 C. Pay, or cause the Claims Administrator to pay, the Enhancement to the Named
    Plaintiffs within 7 calendar days after the Effective Date;
 D. Pay, or cause the Claims Administrator to pay, the Fees Award within 7
    calendar days after the Effective Date;
 E. Provide, after the execution of this Stipulation, the Claims Administrator
    with reports showing each Plaintiff's name, address, social security number
    and Gross Settlement Amount, if any, and provide Class Counsel the reports
    showing the first five digits of the social security numbers and Gross
    Settlement Amounts; and
 F. Pay, or cause the Claims Administrator to pay, the Settlement Awards to the
    Settlement Class Members in accordance with the terms of this Agreement.

11.     Operation of the Settlement Fund.

 A. At no time shall United Retail have the obligation to segregate the funds
    comprising the Settlement Fund from its other assets and will retain
    exclusive authority over, and responsibility for, those funds.
 B. Either United Retail or the Claims Administrator, as determined by United
    Retail, will calculate the net amount, if any, to be paid to each of the
    Settlement Class Members from the Payout Fund in accordance with the terms
    and provisions of this Agreement.
 C. Either United Retail or the Claims Administrator, as determined by United
    Retail, shall have the authority and obligation to make payments to
    Settlement Class Members from the Payout Fund calculated in accordance with
    the methodology set out in this Agreement and orders of the Court.
 D. Either United Retail or the Claims Administrator, as determined by United
    Retail, shall make all proper payments from the Settlement Fund.
 E. The Parties do not believe there are any tax return filing requirements
    pursuant to this Agreement. However, to the extent any tax returns must be
    filed, either United Retail or the Claims Administrator, as determined by
    United Retail, shall also cause to be timely and properly filed all
    informational and other tax returns, if any, necessary with respect to the
    Settlement Fund. Such returns shall be consistent with this paragraph. The
    parties do not believe that the Settlement Fund will generate any taxable
    income, as no segregated Settlement Fund will be created. However, if any
    taxable income is generated by the Settlement Fund, in all events the tax
    returns filed shall reflect that all taxes payable on the taxable income of
    the Settlement Fund, if any, shall be paid by United Retail. Any expenses
    consisting of the expenses and costs incurred in connection with the
    operation and implementation of this paragraph (including, without
    limitation, reasonable expenses of tax attorneys, accountants or other
    designees retained by United Retail and/or the Claims Administrator as
    required for the preparation and filing of tax returns described in this
    paragraph) shall be treated as, and considered to be, a cost of
    administration of the Settlement and paid by United Retail.
 F. No person shall have any claim against United Retail, United Retail's
    Counsel, the Named Plaintiffs, Plaintiffs, the Class, Plaintiffs' Counsel or
    the Claims Administrator based on distributions and payments made in
    accordance with this Agreement.
 G. The maximum amount United Retail can be required to pay under this
    Settlement for any purpose is the amount of the Settlement Fund.

12.     Change of Store Managers Method of Compensation; No Injunctive Relief.
As part of this Settlement, United Retail shall not be required to enter into
any consent decree, nor shall United Retail be required to agree to any
provision for injunctive relief. United Retail changed its Store Managers to an
hourly basis of compensation before January 31, 2005.

13.     Notice/Approval of Settlement and Settlement Implementation. As part of
this Settlement, the Parties agree to the following procedures for obtaining
preliminary Superior Court approval of the Settlement, certifying a Settlement
Class, notifying Settlement Class Members, obtaining final Superior Court
approval of the Settlement and processing the settlement payments:

 A. Preliminary Settlement Hearing. Named Plaintiffs shall request a hearing
    before the Superior Court to request preliminary approval of the Settlement
    and to request the entry of the order for certification of the Class for
    settlement purposes only ("Preliminary Approval Order" or "Order") (attached
    as Exhibit 3 hereto). In conjunction with this hearing, Named Plaintiffs
    will submit this Agreement, which sets forth the terms of this Settlement,
    and will include proposed forms of all notices and other documents as
    attached hereto necessary to implement the Settlement.
 B. Certification of Settlement Class. Simultaneous with the filing of the
    Stipulation of Settlement and solely for purposes of this Settlement, Named
    Plaintiffs will request the Superior Court to enter the Preliminary Approval
    Order substantially in the form of Exhibit 3 hereto, preliminarily approving
    the proposed Settlement, certifying the Class and the Class Period for
    settlement purposes only and setting a date for a Settlement Hearing to
    determine final approval of the Settlement. The Order shall provide for
    notice of the Settlement and related matters to be sent to Settlement Class
    Members as specified herein.
 C. Notice to Settlement Class Members. Notice of the Settlement shall be
    provided to Class Members, and Class Members shall submit objections to the
    Settlement and/or requests for exclusion from the Class, using the following
    procedures:

      (1)   Claims Administrator. Rust Inc., located at 501 Marquette Avenue,
Minneapolis, MN 55402, Telephone: (612) 359-2000, Fax: (612) 359-2050
(hereinafter "Rust"), or such other entity upon whom the Parties mutually agree,
shall be retained to serve as Claims Administrator. Subject to United Retail's
exercise of its discretion to do these tasks itself as set forth in Paragraphs
10 and 11, the Claims Administrator shall be responsible for preparing, printing
and mailing the Notice (attached as Exhibit 1 hereto) and the Claim Form
(attached as Exhibit 2 hereto) as directed by the Court to the Class Members,
receiving and reviewing the Claim Forms submitted by Class Members to determine
eligibility for payment as a Settlement Class Member and the amount of any such
payment, along with the amount of all payroll tax deductions to be withheld,
keeping track of opt outs, drafting and mailing Settlement Award checks to
Settlement Award Class Members, and for such other tasks as the Parties mutually
agree or the Superior Court orders the Claims Administrator to perform. The
Parties each represent they do not have any financial interest in Rust or
otherwise have a relationship with Rust that could create a conflict of
interest. United Retail shall be responsible for paying all agreed Claims
Administrator's Administration Fees upon presentation of invoices by the Claims
Administrator. United Retail shall also be responsible for paying over to the
Claims Administrator at such times as requested by the Claims Administrator
those amounts necessary to enable the Claims Administrator to pay Settlement
Class Members, if those payments are made by the Claims Administrator rather
than United Retail       (2)   Notice By First-Class Mail. Within 20 days after
entry of the Preliminary Approval Order as provided herein, the Claims
Administrator shall send a copy of a Notice of Pendency and Settlement of Class
Action; Settlement Hearing; and Claim, Consent, and Exclusion Procedures
("Notice") (attached as Exhibit 1 hereto), together with a Claim Form (attached
as Exhibit 2 hereto), to all Class Members via First Class regular U.S. mail.
The Claims Administrator will utilize the most current mailing address
information for Class Members as provided by United Retail to the Claims
Administrator from United Retail's payroll records. Any Notices returned to the
Claims Administrator as non-delivered before the Objection/Exclusion Deadline
Date specified below, shall be sent to the forwarding address affixed thereto.
If no forwarding address is provided, then the Claims Administrator shall
promptly attempt to determine a correct address using a single computer or other
search using the social security number of the individual involved. In the event
the procedures in this paragraph are followed and no forwarding address is
located, or the intended recipient of a Notice still does not receive the
Notice, the intended recipient shall remain a Settlement Class Member and will
be bound by all terms of the Settlement and any Final Judgment entered by the
Superior Court if the Settlement is approved by the Superior Court.

 D. Procedure for Objecting to or Requesting Exclusion From Class Action
    Settlement.

      (1)   Procedure for Objecting. The Notice shall provide that Class Members
who wish to object to the Settlement must file with the Superior Court and serve
on counsel for the Parties a written statement objecting to the Settlement. Such
written statement must be filed with the Superior Court and served on counsel
for the Parties no later than forty-five days after the initial Notice is mailed
(the "Objection/Exclusion Deadline Date"). No Class Member shall be entitled to
be heard at the Final Settlement Approval Hearing (whether individually or
through separate counsel) or to object to the Settlement, and no written
objections or briefs submitted by any Class Member shall be received or
considered by the Superior Court at the Final Settlement Approval Hearing,
unless written notice of the Class Member's intention to appear at the Final
Settlement Approval Hearing, and copies of any written objections or briefs,
shall have been filed with the Superior Court and served on counsel for the
Parties on or before the Objection/Exclusion Deadline Date. Class Members who
fail to file and serve timely written objections in the manner specified above
shall be deemed to have waived any objections and shall be foreclosed from
making any objection (whether by appeal or otherwise) to the Settlement.      
(2)   Procedure for Requesting Exclusion. The Notice shall provide that Class
Members who wish to exclude themselves from the Class must submit a written
statement requesting exclusion from the Class on or before the
Objection/Exclusion Deadline Date. Such written request for exclusion must
contain the name, address, telephone number and Social Security number of the
person requesting exclusion and the location and years of his or her employment
by United Retail, must be returned by mail to the Claims Administrator at a
specified address and must be postmarked on or before the Objection/Exclusion
Deadline Date. The date of the postmark on the return mailing envelope shall be
the exclusive means used to determine whether a request for exclusion has been
timely submitted. Any Plaintiff who opts out of the Class will not be entitled
to any recovery under the Settlement and will not be bound by the Settlement or
have any right to object, appeal or comment thereon. Class Members who fail to
submit a valid and timely request for exclusion on or before the
Objection/Exclusion Deadline Date shall be bound by all terms of the Settlement
and any Final Judgment entered in this Class Action if the Settlement is
approved by the Superior Court, regardless of whether they have otherwise
requested exclusion from the Settlement. No later than fourteen (14) days before
the Final Settlement Approval Hearing, the Claims Administrator shall provide
United Retail's Counsel and Plaintiffs' Counsel with a complete list of all
Class Members who have timely requested exclusion from the Class, along with the
number and gross settlement amount of valid Claim Forms received.

 E. No Solicitation of Settlement Objections or Exclusions. The Parties agree to
    use their best efforts to carry out the terms of this Settlement. At no time
    shall any of the Parties or their counsel seek to solicit or otherwise
    encourage Settlement Class Members to submit written objections to the
    Settlement or requests for exclusion from the Settlement Class, or appeal
    from the Superior Court's Final Judgment.
 F. Option to Terminate Settlement. If, after the Objection/Exclusion Deadline
    Date and before the Final Settlement Approval Hearing referenced in
    paragraph 13(G) below, persons who otherwise would be members of the
    Settlement Class have filed with the Claims Administrator timely requests
    for exclusion from the Settlement Class in accordance with paragraph
    13(D)(2) above, and such persons either are the named Class Members or have
    potential Gross Settlement Amounts in a total amount greater than
    $165,918.75, or seven and one-half percent (7 1/2%) of the Settlement Fund,
    United Retail shall have, in its sole discretion, the option to terminate
    this Settlement by filing the appropriate motion with the Court, to be heard
    at or before the Final Settlement Approval Hearing as defined in Paragraph
    13.G., below.
 G. Final Settlement Approval Hearing and Entry of Final Judgment. Upon
    expiration of the Objection/Exclusion Deadline Date, with the Superior
    Court's permission, a Final Settlement Approval Hearing shall be conducted
    to determine final approval of the Settlement along with the amount properly
    payable for (i) attorneys' fees and costs, (ii) the Named Plaintiffs'
    Enhancement, and (iii) cost of administration. Upon final approval of the
    Settlement by the Superior Court at or after the Final Settlement Approval
    Hearing, the Parties shall present a Final Judgment ("Final Judgment")
    (attached as Exhibit 4 hereto) to the Superior Court for its approval. After
    entry of the Final Judgment, the Superior Court shall have continuing
    jurisdiction solely for purposes of addressing: (i) settlement
    administration matters and (ii) such post-Final Judgment matters as may be
    appropriate under court rules or as set forth in this Agreement.
 H. Procedure for Payment of Settlement Awards. Except for Class Members who
    submit valid and timely requests for exclusion as provided herein, all Class
    Members who are entitled to participate in the Payout Fund and who have
    submitted a valid and timely Claim Form will receive a Settlement Award from
    United Retail, distributed by United Retail or through the Claims
    Administrator. The Claim Form shall include instructions on how to submit
    the form, and shall notify Class Members that the Claim Form must be
    completed, signed and returned by mail no later than a specific date (the
    "Claim Deadline") for a Class Member to be eligible to receive any
    Settlement Award. The date of the postmark on the return envelope shall be
    the exclusive means used to determine whether a Class Member has "timely"
    returned his/her Claim Form on or before the Claim Deadline. Claim Forms
    received by the Claims Administrator that have been postmarked after the
    Claim Deadline shall be disregarded. For purposes of this Agreement, a Claim
    Form shall be deemed "valid" only if: (1) the Class Member has provided on
    the Claim Form his or her name, social security number and telephone number;
    (2) the Class Member has dated and signed the Claim Form; and (3) the name
    and social security number provided by the Class Member on the Claim Form
    match United Retail's records as provided to the Claims Administrator. If a
    Class Member's Claim Form is defective as to any of these three
    requirements, the Class Member shall be given an opportunity to cure the
    defect(s). Any such Claim Form shall be returned to the Class Member, who
    will be informed of the defect(s). The Class Member will be given fifteen
    (15) days from the date the Claim Form was mailed back to the Class Member
    within which to cure the defect(s) and return the Claim Form to the Claims
    Administrator. If the revised Claim Form is not postmarked within that
    fifteen-day period, it shall be deemed untimely and the claim will be
    rejected. The name and social security number provided by the Class Member
    will be deemed to match United Retail's records only if: (1) both the first
    name and the last name and the Social Security number provided by the Class
    Member match United Retail's records; or (2) the first name and the social
    security number provided by the Class Member match United Retail's records
    and it appears the last name has been changed as a result of a change in
    marital status or other legal name change. Although Class Members who do not
    submit a valid and timely Claim Form shall not receive a Settlement Award,
    such persons shall nonetheless be members of the Class and will be bound by
    all terms of the Settlement and any Final Judgment entered in this Class
    Action if the Settlement is approved by the Superior Court. After the
    conclusion of the defect cure period, and subject to the terms of Paragraph
    13.I., below, the Claims Administrator will send a Notice of Denied Claim
    form to any Class Member who had submitted a Claim Form that was not timely
    and/or not valid, stating the reason the claim was denied. Settlement Awards
    for Settlement Class Members shall be paid pursuant to the settlement
    formula set forth herein within the time periods set forth in Paragraph 9.
    United Retail's and the Claims Administrator's determination of eligibility
    for, and the amounts of, any Settlement Awards under the terms of this
    Agreement, shall be conclusive, final and binding on all Parties, including
    all Settlement Class Members, subject to review by Plaintiffs' Counsel and
    the Court, if necessary. Any checks paid to Settlement Class Members shall
    remain valid and negotiable for sixty (60) days from the date of their
    issuance and may thereafter automatically be canceled if not cashed by a
    Settlement Class Member within that time, at which time the Settlement Class
    Member's claim will be deemed void and of no further force and effect. The
    total of such checks not cashed within sixty (60) days shall be deemed
    abandoned and shall be paid as abandoned property to the authorities of the
    respective states to which the checks had been mailed. Administration of the
    Settlement shall be completed on or before August 28, 2006. Upon completion
    of administration of the Settlement, United Retail shall provide written
    certification of such completion to the Superior Court and Plaintiffs'
    Counsel. Also upon completion of administration of the Settlement, the
    Claims Administrator shall provide written certification of such completion
    to the Superior Court and counsel for all Parties, as provided herein.
 I. Denial or Modification of Claims. Before any claim is denied or modified for
    any reason by the Claims Administrator, both Class Counsel and United
    Retail's Counsel must agree in writing to the denial or modification of any
    such claim. If any claimant disputes the accuracy of United Retail's records
    concerning said claimant's dates of employment, positions held during said
    periods of employment, or the calculation of his or her settlement payment,
    or if United Retail believes a claim is fraudulent, as applicable, the
    dispute shall first be submitted to Class Counsel and United Retail's
    Counsel for attempted mutual resolution. Class Members shall have the
    ability to describe the nature and circumstances of their dispute on the
    Claim Form provided to them. Any Class Member who tenders such a dispute
    shall provided corrected information on the Claim Form, and shall submit to
    the Claims Administrator copies of any supporting documents available to the
    Class Member. If said counsel are unable to agree on the resolution of any
    such disputed claim, upon demand by the claimant, the matter shall be
    submitted for a binding decision to a neutral arbitrator selected by the
    parties. The matter shall be heard by the arbitrator by submission of
    written evidence and without a hearing. If the parties are unable to agree
    on the selection of an arbitrator, prior to the hearing on Final Approval of
    the settlement, JAMS shall randomly select an arbitrator from its employment
    panel of arbitrators for the Los Angeles area. The fees of the neutral
    arbitrator shall be paid out of the Payout Fund. The arbitration awards and
    fees will not increase the total Payout Fund. The neutral arbitrator will
    retain complete discretion to deal with any and all issues related to any
    dispute by a class member as to length of employment in a Covered Position,
    full weeks worked as defined and calculated pursuant to this Joint
    Stipulation, calculation of a settlement payment pursuant to this Joint
    Stipulation, or the validity of any claim. The parties shall use their best
    efforts to resolve all disputed and/or arbitrated claims by Final Approval.
 J. Administration Costs. All of United Retail's own legal fees, costs and
    expenses incurred in this Action and in administering the Settlement shall
    be borne by United Retail. The Parties agree to cooperate in the Settlement
    administration process and to make all reasonable efforts to control and
    minimize the costs and expenses incurred in administration of the
    Settlement.
 K. Nullification of Settlement Agreement. In the event: (i) the Superior Court
    does not enter the Order specified herein; (ii) the Superior Court does not
    finally approve the Settlement as provided herein; (iii) the Superior Court
    does not enter a Final Judgment as provided herein which becomes final as a
    result of the occurrence of the Effective Date; or (iv) the Settlement does
    not become final for any other reason, this Settlement Agreement shall be
    null and void and any order or judgment entered by the Court in furtherance
    of this Settlement shall be treated as void ab initio. In such a case, the
    Parties and any funds to be awarded under this Settlement shall be returned
    to their respective statuses as of the date and time immediately prior to
    the execution of this Agreement, and the Parties shall proceed in all
    respects as if this Settlement Agreement had not been executed, except that
    any fees already incurred by the Claims Administrator shall be paid by
    United Retail and shall not be repaid to United Retail. In the event an
    appeal is filed from the Superior Court's Final Judgment, or any other
    appellate review is sought prior to the Effective Date, administration of
    the Settlement shall be stayed pending final resolution of the appeal or
    other appellate review.
 L. Certification By Claims Administrator. The Claims Administrator shall keep
    United Retail, United Retail's counsel and Plaintiffs' Counsel apprised of
    all distributions from the Settlement Fund (to the extent the Claims
    Administrator is responsible for any such distribution) and upon completion
    of administration of that portion of the Settlement, the Claims
    Administrator shall provide written certification of such completion to the
    Superior Court and counsel for all Parties.

14.     Privacy of Documents and Information. Plaintiffs and their counsel agree
that none of the documents and information provided to them by United Retail
shall be used for any purpose other than prosecution of this Class Action.
United Retail agrees that the identities of those Class Members who submit Claim
Forms will not be disclosed to those Class Members’ direct supervisors at United
Retail.

15.     No Effect on Employee Benefits. The Settlement Awards and Enhancement
paid to the Named Plaintiffs or other Settlement Class Members shall not have
any effect on the eligibility for, or calculation of, any of the employee
benefits (e.g. vacations, holiday pay, retirement plans, etc.) of the respective
Named Plaintiffs or Settlement Class Members. The Parties agree that any
Settlement Awards and Enhancement Awards to Settlement Class Members under the
terms of this Agreement do not represent any modification of Settlement Class
Members’ previously credited hours of service or other eligibility criteria
under any employee pension benefit plan or employee welfare benefit plan
sponsored by United Retail. Further, any Settlement Awards or Enhancement
hereunder shall not be considered “compensation” in any year for purposes of
determining eligibility for, or benefit accrual within, an employee pension
benefit plan or employee welfare benefit plan sponsored by United Retail.

16.     No Admission By the Parties. United Retail and the Released Parties deny
any and all claims alleged in this Class Action and deny all wrongdoing
whatsoever. This Agreement is not a concession or admission, and shall not be
used against United Retail or any of the Released Parties as an admission or
indication with respect to any claim of any fault, concession or omission by
United Retail or any of the Released Parties. Whether or not the Settlement is
finally approved, neither the Settlement, nor any document, statement,
proceeding or conduct related to this Agreement, nor any reports or accounts
thereof, shall in any event be:

 A. construed as, offered or admitted in evidence as, received as, or deemed to
    be evidence for any purpose adverse to the Released Parties, including, but
    not limited to, evidence of a presumption, concession, indication or
    admission by any of the Released Parties of any liability, fault,
    wrongdoing, omission, concession or damage; or
 B. disclosed, referred to or offered or received in evidence against any of the
    Released Parties, in any further proceeding in the Class Action, or any
    other civil, criminal or administrative action or proceeding except for
    purposes of settling this Class Action pursuant to this Agreement.

17.     Exhibits and Headings. The terms of this Agreement include the terms set
forth in any attached Exhibits 1-5, which are incorporated by this reference as
though fully set forth herein. Any Exhibits to this Agreement are an integral
part of the Settlement. The descriptive headings of any paragraphs or sections
of this Agreement are inserted for convenience of reference only and do not
constitute a part of this Agreement.

18.     Interim Stay of Proceedings. The Parties agree to hold all proceedings
in the Class Action, except such proceedings necessary to implement and complete
the Settlement, in abeyance pending the Final Settlement Approval Hearing to be
conducted by the Superior Court.

19.     Amendment or Modification. This Agreement may be amended or modified
only by a written instrument signed by counsel for all Parties or their
successors-in-interest.

20.     Entire Agreement. This Agreement and any attached Exhibits constitute
the entire agreement among these Parties, and no oral or written
representations, warranties or inducements have been made to any Party
concerning this Agreement or its Exhibits other than the representations,
warranties and covenants contained and memorialized in such documents. United
Retail shall not be required as part of the Settlement to modify or eliminate
any of its personnel, compensation or payroll practices, or adopt any new
personnel, compensation or payroll practices.

21.     Authorization to Enter Into Settlement Agreement. Counsel for all
Parties warrant and represent they are expressly authorized by the Parties whom
they represent to negotiate this Agreement and to take all appropriate action
required or permitted to be taken by such Parties pursuant to this Agreement to
effectuate its terms, and to execute any other documents required to effectuate
the terms of this Agreement. The Parties and their counsel will cooperate with
each other and use their best efforts to effect the implementation of the
Settlement. In the event the Parties are unable to reach agreement on the form
or content of any document needed to implement the Settlement, or on any
supplemental provisions that may become necessary to effectuate the terms of
this Settlement, the Parties may seek the assistance of the Superior Court to
resolve such disagreement. The persons signing this Agreement on behalf of
United Retail represent and warrant that they are authorized to sign this
Agreement on behalf of United Retail.

22.     Binding on Successors and Assigns. This Agreement shall be binding upon,
and inure to the benefit of, the successors or assigns of the Parties hereto, as
previously defined.

23.     California Law Governs. All terms of this Agreement and the Exhibits
hereto shall be governed by and interpreted according to the laws of the State
of California.

24.     Counterparts. This Agreement may be executed in one or more
counterparts. All executed counterparts and each of them shall be deemed to be
one and the same instrument provided that counsel for the Parties to this
Agreement shall exchange among themselves original signed counterparts.

25.     This Settlement is Fair, Adequate and Reasonable. The Parties believe
this Settlement is a fair, adequate and reasonable settlement of this Class
Action and have arrived at this Settlement in arms-length negotiations, taking
into account all relevant factors, present and potential. This Settlement was
reached after extensive negotiations.

26.     Jurisdiction of the Court. The Court shall retain jurisdiction with
respect to the interpretation, implementation and enforcement of the terms of
this Agreement and all orders and judgments entered in connection therewith, and
the parties and their counsel hereto submit to the jurisdiction of the Court for
purposes of interpreting, implementing and enforcing the settlement embodied in
this Agreement and all orders and judgments entered in connection therewith.

27.     Cooperation and Drafting. Each of the parties has cooperated in the
drafting and preparation of this Agreement. Hence, in any construction made to
this Agreement, the same shall not be construed against any of the parties.

28.     Invalidity of Any Provision. Before declaring any provision of this
Agreement invalid, the Court shall first attempt to construe the provisions
valid to the fullest extent possible consistent with applicable precedents so as
to define all provisions of this Agreement valid and enforceable.

29.     Named Plaintiffs’ Waiver of Right to be Excluded and Object. The Named
Plaintiffs agree to sign this Agreement and by signing this Agreement are bound
by the terms herein stated and further agree not to request to be excluded from
the Settlement Class and agree not to object to any of the terms of this
Agreement. Non-compliance by any of the Named Plaintiffs with this paragraph
shall be void and of no force or effect. Any such request for exclusion or
objection shall therefore be void and of no force or effect.

30.     Non-Disparagement. The Parties and their counsel agree not to disparage
the settlement in any way. Named Plaintiffs and Plaintiffs’ counsel further
agree not to disparage the Released Parties in any way. 

NAMED PLAINTIFFS

    DATED: March 10, 2005 /s/ERIK STANFORD
ERIK STANFORD     DATED: March 10, 2005 /s/PATRICIA KOZMINSKI
PATRICIA KOZMINSKI

CLASS COUNSEL

    DATED: March 18, 2005 HARRIS & KAUFMAN
/s/WILLIAM HARRIS
WILLIAM HARRIS

DEFENDANT

    DATED: March 17, 2005 UNITED RETAIL INCORPORATED
By: /s/GEORGE R. REMETA
Its: Chief Administrative Officer

DEFENDANT’S COUNSEL

    DATED: March 17, 2005 SHEPPARD MULLIN RICHTER & HAMPTON LLP
/s/CHARLES F. BARKER
CHARLES F. BARKER

--------------------------------------------------------------------------------


LIST OF EXHIBITS

1.    Class Notice

2.    Claim Form/FLSA Consent Form

3.    Preliminary Approval Order

4.    Final Judgment

5.    Second Amended Complaint